PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/561,367
Filing Date: 5 Sep 2019
Appellant(s): GENERAL MILLS, INC.



__________________
Everett G. Diederiks
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/9/22.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/11/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5,10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laughlin  ( 5858440).
For claim 1, Laughlin discloses a method for preparing a dough comprising the steps of forming a first batter comprising water, leavening acid and optionally minor ingredients, forming a second batter comprising water, leavening base and flour, combining the acid/base batters and combining the combined acid/base batter with second portion of flour to form a dough.  The example on column 12 shows the acid batter comprises 14.25% water, the base batter comprises 14.39% water and 9.03% flour.  The combined batter would give a flour to water ratio of 1:3.17.  The flour/water ratio of the dough ranges from about 1.6 to about 1.8.  After both the base batter and the acid batter are mixed separately, the two batters are combined and mixed with additional ingredients such as flour to form a dough.  The chemical leaving reaction begins when both batters are combined.  
For claim 10, the claim does not define what constitutes heat activated leavening agent.  Laughlin discloses the same leavening agent on col. 6 lines 11-20 as in paragraph 0027 of the instant specification.
For claim 11, the example on column 12 shows 2%  shortening, 1.5% sugar, 1.26% leavening acid and .95% sodium carbonate.  All these amounts fall within the claimed ranges.
For claim 12,Laughlin discloses forming the dough into portion and refrigerating the portions.
( see col. 2 lines 51-64,col. 4,col. 5-9, col 12-13)
	The combining of the acid and base batters is equivalent to the claim step of providing a leavened batter.  The comprising language does not exclude additional steps.  While Laughlin does not disclose the specific ratio of claims 1-2, the amounts disclosed include the ratios as claimed. For instance, 40%  water in the base batter and 40% of water in the acid water and 40% flour in the  base batter will give a 1:2 flour to water ratio when the batter are combined.   The example on column 12 shows the acid batter comprises 14.25% water, the base batter comprises 14.39% water and 9.03% flour.  The combined batter would give a flour to water ratio of 1:3.17.  The flour/water ratio of the dough ranges from about 1.6 to about 1.8.  In case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). 
	Laughlin does not disclose providing a mixture as in claim 3, the time as in claims 4,5.
 Laughlin discloses the time of mixing of the batter with flour to form the dough varies depending on viscoelastic properties desired in the dough and this in turn depends on the dough processing and the dough product being made.  Thus, it would have been within the skill of one in the art to determine the appropriate mixing time depending on the properties wanted and the type of dough product being made.  This parameter can readily be determined through routine experimentation.  It would have been obvious to one skilled in the art to form a mixture before mixing with water to ensure uniform mixing of the ingredients.
Claims 6-9, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laughlin ( 5858440) in view of Baisier ( 2012/0027886).
For claim 13, Laughlin discloses a method for preparing a dough comprising the steps of forming a first batter comprising water, leavening acid and optionally minor ingredients, forming a second batter comprising water, leavening base and flour, combining the acid/base batters and combining the combined acid/base batter with second portion of flour to form a dough.  The example on column 12 shows the acid batter comprises 14.25% water, the base batter comprises 14.39% water and 9.03% flour.  The combined batter would give a flour to water ratio of 1:3.17.  The flour/water ratio of the dough ranges from about 1.6 to about 1.8.  After both the base batter and the acid batter are mixed separately, the two batters are combined and mixed with additional ingredients such as flour to form a dough.  The chemical leaving reaction begins when both batters are combined.  Laughlin discloses forming the dough into portion and refrigerating the portions.  The flour used includes soft wheat flour. 
For claim 18, the claim does not define what constitutes heat activated leavening agent.  Laughlin discloses the same leavening agent on col. 6 lines 11-20 as in paragraph 0027 of the instant specification.
For claim 19, the example on column 12 shows 2%  shortening, 1.5% sugar, 1.26% leavening acid and .95% sodium carbonate.  All these amounts fall within the claimed ranges.
( see col. 2 lines 51-64,col. 4,col. 5-9, col 12-13)
Laughlin does not specific disclose the ratio and freezing  as in claim 13, the protein content as in claim 13,6-9,16-17 , the time in claims  14,15 , freezer-to-oven dough as in claims 18,20 and the step of baking as in claim 20.
Baisier discloses a steamed cake donut.  Baisier discloses that soft wheat flour typically has a protein content of approximately 8-10%.  ( see paragraph 0100)
The combining of the acid and base batters is equivalent to the claim step of providing a leavened batter.  The comprising language does not exclude additional steps.  While Laughlin does not disclose the specific ratio of claims 1-2, the amounts disclosed include the ratios as claimed. For instance, 40%  water in the base batter and 40% of water in the acid water and 40% flour in the  base batter will give a 1:2 flour to water ratio when the batter are combined.   The example on column 12 shows the acid batter comprises 14.25% water, the base batter comprises 14.39% water and 9.03% flour.  The combined batter would give a flour to water ratio of 1:3.17.  The flour/water ratio of the dough ranges from about 1.6 to about 1.8.  In case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). 
 Laughlin discloses the time of mixing of the batter with flour to form the dough varies depending on viscoelastic properties desired in the dough and this in turn depends on the dough processing and the dough product being made.  Thus, it would have been within the skill of one in the art to determine the appropriate mixing time depending on the properties wanted and the type of dough product being made.  This parameter can readily be determined through routine experimentation.  It would have been obvious to one skilled in the art to form a mixture before mixing with water to ensure uniform mixing of the ingredients. As shown in Baisier, soft wheat flour typically has a protein content in the range of about 8-10%.  Thus, it is obvious the flour disclosed in Laughlin comprises the claimed protein content.  It would have been obvious to freeze the dough when desiring long term storage.  It would have been readily apparent to one skilled in the art to bake the dough when desiring to form baked good from the dough.
(2) Response to Argument
On page 4 of the appeal brief, appellant states that the rejection of claims 6-9 and 13-20 is relying on Laughlin 5858440 instead of Laughlin 945.  Appellant is correct.  The identification of  Laughlin 945 was an error in the final office action.  The disclosure as described in the rejection corresponds to the Laughlin 5858440 patent.  The patent number is corrected in the rejection above in paragraph 4.
On page  6 of the appeal brief,  appellant states that claim 1 requires two steps which include the creation of a leavened batter followed by combining the leavened batter with flour to make a dough.  Appellant argues that Laughlin 440 does not provide disclosure or guidance with respect to the claimed steps described, especially the creation of a leavened batter prior to making a dough.  The examiner respectfully disagrees as Laughlin discloses the steps claimed.  Laughlin discloses  forming a first batter comprising water, leavening acid and optionally minor ingredients forming a second batter comprising water, leavening base and flour.  On column 5 lines 4-7, Laughlin discloses “ after both the base batter and the acid batter are mixed separately, the two batter are combined”.  The combining of the acid batter and base batter before mixing with additional ingredients is equivalent to the claimed step of providing a leaven batter comprising water, leavening agent comprising and acid/base combination and first portion of flour.  The combined batter in Laughlin contains acid and base, water and first portion of flour.  The combining of acid batter and base batter would allow the acid and base to react to leaven the batter to form a leavened batter.  Appellant discloses in paragraph 0026 of the instant specification “ water included in a leavened batter should be  sufficient to hydrate the first portion of flour and activate at least a portion of the leavening agent. The example on column 12 of Laughlin shows the acid batter comprising 14.25% water, the base batter comprising 14.39% water and 9.03% flour.  The combined batter would give a flour to water ratio of 1:3.17.  This ratio fall within the claimed range.  Thus, the water in Laughlin is sufficient to hydrate the flour to form the batter and to activate at least a portion of the leaving agent.  On column 5, Laughlin also discloses “ the two batters are combined and mix with additional ingredients such as flour to form a dough”.  The mixing of the combined batter with additional flour to form a dough  is the same as the claimed step of combining the leavened batter with a second portion of flour to produce the dough. In Laughlin disclosure, the flour in the combined batter  is the first portion of flour and the additional flour is the second portion of flour.  Laughlin clearly discloses the steps as claimed.  The claimed language of “ comprising “ does not exclude the additional step of forming the acid and base batters separately.  Appellant states that at best, Laughlin provides a dough having acidic and basic leaving ingredients.  The statement is clearly not the Laughlin disclosure .  Appellant argues that when the two batters of Laughlin are brought together, they are simultaneously mixed with additional ingredients to form a dough in a single mix cycle.  Appellant points to column 9 lines 65-67.  This argument is not persuasive.  Claim 1 does not have any time limit between providing a leavened batter and combining the leavened batter with a second portion of flour  or any limitation on single mix cycle.  The fact is Laughlin teaches combining the acid batter and the base batter before mixing with additional flour to form the dough.  The combining  of the acid batter and base batter is the step of providing a leavened batter comprising water, acid/base combination and flour.  Appellant states one of ordinary skill in the baking art would understand that a batter differs from a dough.  The basis of this statement is unclear because there is no issue raised of difference between batter and dough.  Laughlin teaches to form a leavened batter.
On page 7 of the appeal brief, appellant argues that it is clear from the disclosure of Laughlin 440 that no batter should have leavening agents reacted to leaven the batter.  Appellant points to column 4 lines 24-27, “ the actual chemical leavening cannot begin until both batters are combined to form a dough”.  This argument is not persuasive.  It is true that the individual batter does not have leavening agents reacted.  But, Laughlin teaches to combine the batters and mixed with additional flour.  This is clearly disclosed on column 5 lines 4-7 where Laughlin discloses “ after both the base batter and the acid batter are mixed separately, the two batters are combined and mixed with additional ingredients such as flour or shortening to form a dough”.   Appellant argues that the acid and base batters are never combined in Laughlin to create a batter.  Appellant points to column 13 first paragraph in which the acid and base batters are poured over flour and shortening in a mixer to form a dough.  The examiner respectfully disagrees.  The disclosure on column 13 is only part of the full disclosure.  The disclosure on column 5 clearly states combining the batters.  Column 8 lines 40-45 of Laughlin also discloses “ the time after the base batter is mixed and before the base batter is combined with the acid acid batter is preferably as short as possible”.  This disclosure clearly suggests the two batters are combined.  If each component separately is a batter, then the combination will produce a batter. Even if the acid and base batters are poured over the flour as pointed out by appellant, the pouring of the batters causes the batters to mix and combine because batters are fluid and thin as pointed out appellant on page 6 of the appeal brief. The pouring causes the two batters to combine to provide a leavened batter and the further mixing with flour cause the combining of the leavened batter with the additional flour to form a dough.  Claim 1 does not have any limitation on time line between the providing and combining step.   
On page 8 of the appeal brief, appellant argues that claim 1 further recites a step of combining the leavened batter with a second portion of flour produce the dough.  However, at best Laughlin discloses mixing separate unleavened batters with flour to produce a dough.  This argument is not persuasive.  Laughlin discloses  forming a first batter comprising water, leavening acid and optionally minor ingredients, forming a second batter comprising water, leavening base and flour.  On column 5 lines 4-7, Laughlin discloses “ after both the base batter and the acid batter are mixed separately, the two batter are combined”.  The combining of the acid batter and base batter before mixing with additional ingredients is equivalent to the claimed step of providing a leaven batter comprising water, leavening agent comprising and acid/base combination and first portion of flour.  The combined batter in Laughlin contains acid and base, water and first portion of flour.  On column 5, Laughlin also discloses “ the two batters are combined and mix with additional ingredients such as flour to form a dough”.  The mixing of the combined batter with additional flour to form a dough  is the same as the claimed step of combining the leavened batter with a second portion of flour to produce the dough.
On page 9 of the appeal brief, appellant argues the limitation of claim 3 on the same premise that Laughlin stresses the importance of the components of the leavening system to be incorporated into separate batters and that Laughlin does not provide an intermediate mixture having the acid/base leavening combination.  The argument is not persuasive for the same reason as extensively discussed above for claim 1.  Laughlin teaches the preparation of separate acid and base batters.  But, the batters are combined which would give a leavened batter comprising acid/base leavening combination.
On page 10 of the appeal brief, appellant argues the limitation of claim 4 in that Laughlin teaches pouring the acid and base batters over flour and running the mixer for 6.5 minutes.  This argument is not persuasive.  Laughlin also teaches to combine the acid and base batter.  Thus, it would have been within the skill of one in the art to determine the time to uniformly mixed the two batters to form a combined batter.
On page 10 of the appeal brief, appellant argues the limitation of claim 5 in that Laughlin indicate on column 10 lines 46-50 that in a mix cycle , the dough is mixed for at least 5 minutes which is at least five times longer than the claimed mixing time.  This argument is not persuasive.  The disclosure on column 10 lines 46-50 is a preferred embodiment.  Laughlin discloses “ because the duration of the mix cycle generally affects the viscoelastic properties of the dough, it is preferable that the dough is mixed for about 5 minutes”.  The time of 5 minutes is preferable and not restricted.  The more important teaching is on column 10 lines 9-13 where Laughlin discloses “ generally, the longer the dough is mixed during the mix cycle, the more developed the viscoelasticity of the dough.  The desired viscoelastic properties will vary depending on the dough processing and the dough product that is being made”.  This disclosure would readily suggest to one skilled in the art to reduce the mixing time depending on the type of dough and the viscoelastic properties desired.
On page 11 of the appeal brief, appellant argues the limitation of claim 12 in that Laughlin does not teach the limitation.  Claim 12 recites “ forming the dough into portion and refrigerating or freezing the portions.  Appellant’s attention is directed to column 11 lines 24-30, where Laughlin discloses “ after the dough is made, it is processed.  Processing will vary depending on the final product. For commercial products, the dough is formed into the desired size and shape, then placed into cans which are sealed and may be proofed.  The proofed cans are then refrigerated and ready for use”.  If the dough is formed into desired size and shape, then it is formed into portions.  The desired size and shape dough is placed into can and refrigerated.  Column 13 lines 13-15 also discloses dough cutting and canning.  If the dough is cut, then it’s form into portion.  The same portion of the disclosure also states “ the proofed cans were placed in the refrigerator”.  It is explicitly clear that the feature of claim 12 is disclosed in Laughlin.
On pages 12-14 of the appeal brief, appellant argues the limitation of claims 6-9 on the protein content of the flour.  The rejection relies on the Baisier reference to show the protein content of soft wheat flour.  To that, appellant argues that Baisier does not teach or suggest combining leavened batter with a second portion of flour as claimed.  In Baisier , no further ingredients are added once water is added to dry ingredients.  This argument is not persuasive because it does not address the position in the rejection.  Baisier is only relied upon for the teaching of protein content that is present in soft wheat flour.  The combining of leavened batter with a second portion of flour is already disclosed in Laughlin.  Thus, there is no need to rely on Baisier for such disclosure.
On pages 14-16, appellant argues claim 13.  Appellant argues that Laughlin produces two separate batter with the two batters only being brought together and simultaneously mixed with any additional ingredients to form a dough.  This argument is not persuasive. Laughlin discloses  forming a first batter comprising water, leavening acid and optionally minor ingredients forming a second batter comprising water, leavening base and flour.  On column 5 lines 4-7, Laughlin discloses “ after both the base batter and the acid batter are mixed separately, the two batter are combined”.  The combining of the acid batter and base batter before mixing with additional ingredients is equivalent to the claimed step of providing a leaven batter comprising water, leavening agent comprising and acid/base combination and first portion of flour.  The combined batter in Laughlin contains acid and base, water and first portion of flour.  The combining of acid batter and base batter would allow the acid and base to react to leaven the batter to form a leavened batter.  Appellant discloses in paragraph 0026 of the instant specification “ water included in a leavened batter should be  sufficient to hydrate the first portion of flour and activate at least a portion of the leavening agent. The example on column 12 of Laughlin shows the acid batter comprising 14.25% water, the base batter comprising 14.39% water and 9.03% flour.  The combined batter would give a flour to water ratio of 1:3.17.  This ratio fall within the claimed range.  Thus, the water in Laughlin is sufficient to hydrate the flour to form the batter and to activate at least a portion of the leaving agent.  On column 5, Laughlin also discloses “ the two batters are combined and mix with additional ingredients such as flour to form a dough”.  The mixing of the combined batter with additional flour to form a dough  is the same as the claimed step of combining the leavened batter with a second portion of flour to produce the dough. In Laughlin disclosure, the flour in the combined batter  is the first portion of flour and the additional flour is the second portion of flour.  Laughlin clearly discloses the steps as claimed.  The claimed language of “ comprising “ does not exclude the additional step of forming the acid and base batters separately.  Appellant states that at best, Laughlin provides a dough having acidic and basic leaving ingredients.  The statement is clearly not the Laughlin disclosure .  Appellant argues that when the two batters of Laughlin are brought together, they are simultaneously mixed with additional ingredients to form a dough in a single mix cycle.  Appellant points to column 9 lines 65-67.  This argument is not persuasive.  Claim 13 does not have any time limit between providing a leavened batter and combining the leavened batter with a second portion of flour  or any limitation on single mix cycle.  The fact is Laughlin teaches combining the acid batter and the base batter before mixing with additional flour to form the dough.  The combining  of the acid batter and base batter is the step of providing a leavened batter comprising water, acid/base combination and flour.  Appellant states one of ordinary skill in the baking art would understand that a batter differs from a dough.  The basis of this statement is unclear because there is no issue raised of difference between batter and dough.  Laughlin teaches to form a leavened batter.
Appellant further argues that it is clear from the disclosure of Laughlin 440 that no batter should have leavening agents reacted to leaven the batter.  Appellant points to column 4 lines 24-27, “ the actual chemical leavening cannot begin until both batters are combined to form a dough”.  This argument is not persuasive.  It is true that the individual batter does not have leavening agents reacted.  But, Laughlin teaches to combine the batters and mixed with additional flour.  This is clearly disclosed on column 5 lines 4-7 where Laughlin discloses “ after both the base batter and the acid batter are mixed separately, the two batters are combined and mixed with additional ingredients such as flour or shortening to form a dough”.   Appellant argues that the acid and base batters are never combined in Laughlin to create a batter.  Appellant points to column 13 first paragraph in which the acid and base batters are poured over flour and shortening in a mixer to form a dough.  The examiner respectfully disagrees.  The disclosure on column 13 is only part of the full disclosure.  The disclosure on column 5 clearly states combining the batters.  Column 8 lines 40-45 of Laughlin also discloses “ the time after the base batter is mixed and before the base batter is combined with the acid acid batter is preferably as short as possible”.  This disclosure clearly suggests the two batters are combined.  If each component separately is a batter, then the combination will produce a batter. Even if the acid and base batters are poured over the flour as pointed out by appellant, the pouring of the batters causes the batters to mix and combine because batters are fluid and thin as pointed out appellant on page 6 of the appeal brief. The pouring causes the two batters to combine to provide a leavened batter and the further mixing with flour cause the combining of the leavened batter with the additional flour to form a dough.  Claim 13 does not have any limitation on time line between the providing and combining step.   
On page 17 of the appeal brief, appellant argues that claim 13 further recites a step of combining the leavened batter with a second portion of flour produce the dough.  However, at best Laughlin discloses mixing separate unleavened batters with flour to produce a dough.  This argument is not persuasive.  Laughlin discloses  forming a first batter comprising water, leavening acid and optionally minor ingredients, forming a second batter comprising water, leavening base and flour.  On column 5 lines 4-7, Laughlin discloses “ after both the base batter and the acid batter are mixed separately, the two batter are combined”.  The combining of the acid batter and base batter before mixing with additional ingredients is equivalent to the claimed step of providing a leaven batter comprising water, leavening agent comprising and acid/base combination and first portion of flour.  The combined batter in Laughlin contains acid and base, water and first portion of flour.  On column 5, Laughlin also discloses “ the two batters are combined and mix with additional ingredients such as flour to form a dough”.  The mixing of the combined batter with additional flour to form a dough  is the same as the claimed step of combining the leavened batter with a second portion of flour to produce the dough.
On page 18 of the appeal brief, appellant further argues that claim 13 recites the step of forming the dough into portion and Laughlin does not disclose step of portioning the dough.  The examiner respectfully disagrees. Appellant’s attention is directed to column 11 lines 24-30, where Laughlin discloses “ after the dough is made, it is processed.  Processing will vary depending on the final product. For commercial products, the dough is formed into the desired size and shape, then placed into cans which are sealed and may be proofed.  The proofed cans are then refrigerated and ready for use”.  If the dough is formed into desired size and shape, then it is formed into portions.  The desired size and shape dough is placed into can and refrigerated.  Column 13 lines 13-15 also discloses dough cutting and canning.  If the dough is cut, then it’s formed into portion.
On page 18, appellant argues the feature of freezing the dough.  The examiner maintains her position that freezing of dough would have been within the skill of one in the art.  Freezing of dough is known as shown in the Baisier reference used in the rejection.  Appellant argues that Baisier does not teach freezer-to-oven dough because Baisier teaches to thaw the frozen dough.  However, claim 13 does not have any limitation excluding thawing and limitation defining freezer-to-oven dough.   The claim is directed to a method of making the freezer-to-oven dough in which the method ends with the step of freezing the portion to produce the freezer-to-oven dough.  How the dough is used is not part of the claim.  It would have been obvious to one skilled in the art to freeze the dough in Laughlin when desiring long term storage.  The freezing step would produce the freezer-to-oven dough because the product is obtained by the step of freezing and no other step is recited to obtain the feature of freezer-to-oven dough.
On page 20 of the appeal brief, appellant argues the limitation of claim 14 on the same premise that Laughlin stresses the importance of the components of the leavening system to be incorporated into separate batters and that Laughlin does not provide an intermediate mixture having the acid/base leavening combination.  The argument is not persuasive for the same reason as extensively discussed above for claim 13.  Laughlin teaches the preparation of separate acid and base batters.  But, the batters are combined which would give a leavened batter comprising acid/base leavening combination. Appellant argues the limitation of claim 14 in that Laughlin teaches pouring the acid and base batters over flour and running the mixer for 6.5 minutes.  This argument is not persuasive.  Laughlin also teaches to combine the acid and base batter.  Thus, it would have been within the skill of one in the art to determine the time to uniformly mixed the two batters to form a combined batter.
On page 22 of the appeal brief, appellant argues the limitation of claim 15 in that Laughlin indicate on column 10 lines 46-50 that in a mix cycle , the dough is mixed for at least 5 minutes which is at least five times longer than the claimed mixing time.  This argument is not persuasive.  The disclosure on column 10 lines 46-50 is a preferred embodiment.  Laughlin discloses “ because the duration of the mix cycle generally affects the viscoelastic properties of the dough, it is preferable that the dough is mixed for about 5 minutes”.  The time of 5 minutes is preferable and not restricted.  The more important teaching is on column 10 lines 9-13 where Laughlin discloses “ generally, the longer the dough is mixed during the mix cycle, the more developed the viscoelasticity of the dough.  The desired viscoelastic properties will vary depending on the dough processing and the dough product that is being made”.  This disclosure would readily suggest to one skilled in the art to reduce the mixing time depending on the type of dough and the viscoelastic properties desired.
On page 22 of the appeal brief, appellant argues the limitation of claim 20.  Appellant argues that official notice is taken.  However, official notice is not taken because Laughlin teaches to make baked goods from the dough.  Thus, it would have been readily obvious to one skilled in the art to bake the dough when baked good is desired.  This statement is not official notice.  In column 11, lines 32-45, Laughlin discloses forming baked good from the dough.  If the dough is frozen, it would still have been obvious to bake the dough if the baked goods are to be made from the dough.  Appellant argues the feature of baking directly from frozen as case in point in that Baisier frozen dough is not taught to be freezer-to-oven dough.  However, claim 13 and dependent claim 20 do not have any limitation excluding thawing and limitation defining freezer-to-oven dough.   
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LIEN T TRAN/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
Conferees:
/EMILY M LE/Supervisory Patent Examiner, Art Unit 1793                  
                                                                                                                                                                                      /Michele L Jacobson/Primary Examiner                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.